Citation Nr: 1710868	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.   Entitlement to service connection for degenerative disc disease of the cervical spine.

2.   Entitlement to service connection for radiculopathy of the right upper extremity, claimed as secondary to the degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976, and from January 1991 to March 1991; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Missouri Air National Guard, including a period of ACDUTRA from June 3, 1996, to June 9, 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for degenerative disc disease of the cervical spine.  The Veteran timely appealed.

In June 2015, the Veteran testified during a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the claims file.

In January 2016, the Board denied the claim on appeal.  The Veteran appealed this determination to the Court of Appeals for Veterans' Claims (CAVC).  A Joint Motion for Partial Remand (JMPR) was filed and in December 2016, the CAVC issued an Order partially vacating the January 2016 decision and returned the case to the Board for action consistent with the JMPR.


FINDINGS OF FACT

1.   The evidence is in equipoise on the issue of whether the Veteran's current cervical spine disability is etiologically related to his National Guard service.

2.   Radiculopathy of the right upper extremity is due to the Veteran's service-connected degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.   The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.   The criteria for service connection for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Given the Board's completely favorable decision with regard to the claims on appeal, no further action is required to comply with the VCAA and implementing regulations.

II.   Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id.  The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis is considered chronic under section 3.309.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Degenerative Disc Disease of the Cervical Spine

The Veteran contends that his degenerative disc disease of his cervical spine is part and parcel of, or is secondary to his service-connected T11 compression fracture.  Specifically, he contends that he initially hit head when he fell in National Guard service in June 1996; and now has neck pain with numbness to the right hand, thumb, and two fingers.

A line of duty determination during National Guard service from June 1996 reveals that the Veteran had awoken and, after urinating, became dizzy and passed out in the bathroom-first hitting his left eyebrow on a divider and lacerating it, and then falling to the floor and hitting his tail bone.  Subsequently, X-rays revealed a thoracic spine compression fracture at T11, as well as a linear fracture of the sacrum. 

National Guard records also reveal that the Veteran wore a back brace for six-to-eight weeks, and had a thirty pound lifting restriction.  A physical profile record, dated in August 1997, reflects that the Veteran was limited permanently to lifting no greater than 30 pounds due to spine fracture. 

The report of an October 1997 VA examination reflects that the Veteran had undergone physical therapy in January 1997, which was not beneficial and caused more pain.

The report of a July 2009 VA examination reflects no objective abnormalities of cervical sacrospinalis.  Detailed sensory examination for the upper extremities was normal, and there was no finding of cervical spine ankylosis. 

VA records show that the Veteran underwent a cervical epidural steroid injection in March 2011.  MRI scans at the time revealed cervicalgia with C5-C6 radiculopathy, and degenerative disc disease of the cervical spine.

In April 2011, the Veteran reported that he had been treated for severe neck pain and for numbness in his right hand, thumb, and fingers in 2007; and that the pain had resolved after therapy, analgesics, and chiropractic care.

During an April 2011 VA examination, the Veteran reported that his current physician believed that his cervical spine was possibly injured during the June 1996 injury when the Veteran initially fell forward.

During a September 2011 VA examination, the Veteran reported his medical history; and reported having neck pain going into the inner scapular area, and reported undergoing steroid epidural injections.  He also reported the initial T11 compression fracture injury in 1996, and indicated that he may have injured his cervical spine at the same time.  He denied any other possible or known cervical spine injury.

Following examination in September 2011, the diagnosis was degenerative changes of cervical spine including degenerative disc disease with chronic C6 radiculopathy.  Imaging revealed osteophyte disc complex compromising the right lateral recess at C5-C6.  The examiner opined that the Veteran's cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the fall that occurred in June 1996.  In support of the opinion, the examiner reasoned that the National Guard records had no notation of cervical spine (neck) complaints or injury, and showed no chronic cervical spine disability.  Nor did the Veteran complain of a chronic cervical spine disability when he first filed a VA disability claim in September 1997.  The examiner also indicated that MRI scans, dated in May 1997, show no abnormality in the upper thoracic spine, which would most correlate with a possible cervical spine injury.

The September 2011 examiner also noted that records were silent for any cervical spine complaint or finding until July 2005, which then revealed complaints of upper back pain and radicular symptoms; and that osteophyte disc complex, shown on MRI scans as compromising the right lateral recess at C5-C6, was most likely degenerative in nature rather than traumatic.  Moreover, it was nearly a decade after the T11 compression fracture before any cervical spine complaints or findings were noted in treatment records.

VA records show that the Veteran underwent physical therapy for neck pain in September 2011, and include a diagnosis of cervical spondylosis. 

In October 2012, the Veteran's treating physician reviewed the Veteran's claims file, including his service treatment records; and diagnosed the Veteran with cervical spondylosis.  The treating physician opined that there was "a 50/50 chance" that the Veteran's current cervical disability was caused by military service.  In support of the opinion, the treating physician referenced a prestigious medical article that noted "a history of physical exertion or trauma preceded the onset of symptoms in only fifteen percent of cases." 

In January 2013, the Veteran stated that service connection is warranted because a line of duty determination in June 1996 indicates that the Veteran had, in fact, fallen forward onto the urinal fixture and hit his head and cut his eyebrow; and he then was no longer conscious, and fell into a sitting position.

The report of a June 2013 VA traumatic brain injury examination reflects that, while the Veteran had post-micturition syncope in 1996 and had laceration to left eyebrow area and had sutures placed, the medical evidence does not exist to support a remote diagnosis of traumatic brain injury.  The examiner did remark that the Veteran initially fell forward, hitting plumbing fixtures with his head and landed sitting on his buttocks; and that the force of this injury caused T11 compression fracture and sacral fracture, and the mechanism of injury was similar to that of a whiplash injury (soft tissue injury).

In August 2013, the Veteran's treating physician reviewed the Veteran's claims file, including his service treatment records; and diagnosed the Veteran with degenerative disc disease of the cervical spine.  The treating physician again opined that there was "a 50/50 chance" that the Veteran's current cervical disability was caused by military service.  In support of the opinion, the treating physician reasoned that "a history of trauma to the neck is known to be present in patients who have chronic neck pain symptoms; albeit rare, it certainly has been reported."

In June 2015, the Veteran testified that hitting his head and falling in June 1996 "messed everything up," and over time, his discs started slipping.  He testified that he did not really have a lot of pain until about 2002 or 2003 when he worked at a hospital, and that a colleague who was a physical therapist assisted him at the time; and that his neck pain first became excruciating while on vacation in 2005, when he could not lay down in bed and had to sleep in a recliner.  He then sought medical treatment from his primary care physician. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was treated for head and spine injuries during National Guard service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported sustaining soft tissue injuries to his neck.  This is further corroborated by the June 2013 VA examination report and by the Veteran's treating physician in August 2013, noting a history of trauma to the neck.

The question remains, however, whether his current degenerative disc disease of the cervical spine is related to the fall or to the soft-tissue injury that occurred in National Guard service during June 1996.

There are three medical opinions of record addressing this question.

The October 2012 and August 2013 opinions by the Veteran's treating physician find in favor of a relationship between his current disability and National Guard service.  Specifically, the examiner found that there was a "50/50 chance" that the Veteran's current disability was due to his fall in service.  Resolving reasonable doubt in favor of the Veteran, the Board has construed a "50/50 chance" to mean at least as likely as not.

Conversely, the September 2011 VA examiner concluded against a relationship between the current disability and National Guard service.  The examiner essentially reasoned that the Veteran's service treatment records did not show a chronic cervical spine disability and later MRI scans showed no abnormality of the upper thoracic spine, which would most correlate with a possible spine injury.

However, the Veteran's treating physician indicated that while the Veteran's service treatment records did not show a chronic cervical spine disability, a history of trauma to the neck is known to be present in patients who have chronic neck pain symptoms.

Thus, while differing in conclusions, because the opinions were based on an interview with the Veteran, a review of his available treatment records, and the examiners provided clear conclusions and with supporting rationale, the Board finds these opinions to be highly probative. 

Therefore, based on the evidentiary background in this matter, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disability is related to his fall in National Guard service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the Veteran's claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Radiculopathy of the Right Upper Extremity

The Veteran contends that service connection for radiculopathy of the right upper extremity is warranted on the basis that the disability is proximately due to or a result of his degenerative disc disease of the cervical spine.

A September 2011 VA examination reflects that the Veteran's radiculopathy of the right upper extremity is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected T11 compression fracture.  In support of the opinion, the examiner reasoned that there is no physiologic connection between a T11 dermatome nerve line and peripheral spinal radicular nerve paths.  Specifically, the T11 spinal nerve route follows an area of the lower one-third of anterior to posterior trunk, in a vertical band or line pattern; and the nerve line does not innervate either the upper or lower extremities.

The examiner further indicated that an upper extremity radiculopathy would follow a cervical spinal nerve route; and that the MRI scans showed degenerative changes of the cervical spine, including degenerative disc disease with chronic right C6 radiculopathy.  He concluded that this was the cause of the Veteran's right upper extremity radiculopathy symptoms.

Nerve conduction studies and electromyograph also revealed evidence of a chronic right C6 radiculopathy with mild ongoing axonal loss in August 2011.  Studies were otherwise normal, with no evidence of other radiculopathy, neuropathy, or myopathy involving the right arm.

Service treatment records do not reflect any findings or complaints of radiculopathy of right upper extremity.

At the outset, the Board notes that the Veteran has a current diagnosis of radiculopathy of the right upper extremity.  

As noted in the December 2016 JMPR, the Veteran did not appeal the portion of the Board's January 2016 decision that denied him entitlement to service connection for radiculopathy of the right upper extremity on a direct basis or as secondary to any service-connected condition other than degenerative disc disease of the cervical spine.

Therefore, the remaining question is whether the Veteran's radiculopathy of the right upper extremity is secondary to his now service-connected cervical spine disability.

As noted above, the September 2011 VA examiner opined that the Veteran's now service-connected cervical spine disability caused his radiculopathy of the right upper extremity.  The examiner provided a clear conclusion with supporting data as well as a reasoned medical explanation connected the two.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds this examination report highly probative.  

There are no other medical opinions addressing this issue of record.

Thus, the Board concludes that service-connected for radiculopathy of the right upper extremity is warranted on a secondary basis.  


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for radiculopathy of the right upper extremity as secondary to service-connected degenerative disc disease of the cervical spine is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


